PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_JUD_01_ME_01_FR.txt. 30

OPINION INDIVIDUELLE DE M. ANZILOTTI

x

J'ai le grand regret de ne pouvoir me rallier à l’opinion de
la Cour. Me prévalant du droit que me confère l’article 57
du Statut, je me permets de joindre à l'arrêt un court
exposé des motifs de mon dissentiment.

I. — Je dois dire tout d’abord que la question soumise
à la Cour — question qui, selon moi, est exclusivement celle
de savoir si le contrat du 1re/14 avril 1913 est dûment
intervenu — doit à mon avis étre résolue par application
de l’article premier du Protocole XII de Lausanne.

Si je me place à ce point de vue, ce n’est pas seulement
parce que les deux Parties ont déclaré que l'expression « dûment
intervenu » dans l’article premier du compromis a le même
sens que dans l’article premier du protocole. C'est aussi et
surtout parce que la question de savoir si la Grèce est subro-
_ gée dans les droits et charges de la Turquie vis-à-vis de la
société concessionnaire dépend de l’article 9 du protocole,
dont l’application, en vertu de l’article 10, demande également
l'application de l’article premier, dans ce sens que la subro-
gation prévue à l’article 9 n’a lieu que s’il s’agit d’un contrat
de concession dûment intervenu au sens de l’article premier.
Je reviendrai sur ce point; pour le moment, il me suffit
de constater que les déclarations concordantes des deux Parties,
en ce qui concerne l’article premier du compromis, restent
entièrement sur le terrain du Protocole XII, et que la ques-
tion de savoir si le contrat du rer/r4 avril 1913 est dûment
intervenu ou non, ne se pose que par rapport à l’article
premier du protocole.

Ceci dit, je puis préciser en quoi consiste mon dissentiment
de l'opinion de la Cour. Celle-ci a été d’avis qu’un contrat
de concession est dûment intervenu s’il a été valablement
passé: ayant constaté la validité du contrat du xer/14 avril
1913, la Cour en a déduit qu’il était dûment intervenu et
partant opérant vis-à-vis du Gouvernement hellénique. Selon
moi, par contre, les « contrats de concession dûment inter-
venus », au sens du Protocole XII, sont les contrats de
concession à l'égard desquels toutes les conditions requises
par la loi ottomane pour l'octroi de la concession ont été
remplies avant la date critique: la question que la Cour

30
31 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

devait résoudre était celle de savoir si cette exigence se
trouvait être satisfaite dans le cas de l'espèce.

2. — Prise en elle-même, l'expression « contrat. dûment
intervenu » suggère simplement l'idée de « contrat ‘valable »
ou «valablement passé », Toute expression, cependant, ne
doit. pas être considérée isolément, mais dans le contexte
dont elle fait partie, et c’est seulement par rapport a ce
contexte que l'interprète doit en déterminer la véritable
signification.

Dés qu’on se place sur ce terrain, on peut sérieusement
douter que l’expression « contrats de concession .... dûment
intervenus avant le....», dans l’article premier du Protocole XII,
ne vise que la validité du contrat. Personne n’aurait pu
penser que la Turquie fit obligée de maintenir des contrats
non valables; le mot « dûment » serait donc superflu, et,
en effet, on ne le trouve pas dans d’autres stipulations du
protocole, qui toutefois se réfèrent, comme l’article premier;
à des contrats valablement conclus. Or, c’est une règle fonda-
mentale de l'interprétation des textes juridiques que l'on
ne doit pas facilement admettre qu'ils contiennent des mots
inutiles: il faut, autant que possible, chercher une inter-
prétation qui assigne à chaque mot employé sa raison d’être
et sa signification.

3. — À elle seule, cette considération ne serait peut-être
pas suffisante pour conclure que l'expression « contrats de
concession dûment intervenus », dans l'article premier du
Protocole XII, doit avoir une signification spéciale, autre
que celle de contrats valablement passés.

Mais il y a dans le protocole un autre article qui, selon
moi, vient renforcer cette conclusion: c’est l’article 10, pour
autant qu’il renvoie à l’article premier. Je crois que je touche
ici à la source véritable du désaccord dans lequel je me trouve
avec la Cour; je dois donc préciser aussi clairement que
possible mon point de vue à cet égard.

L'article 10 du protocole est ainsi conçu:

« Les stipulations de la Section I du présent Protocole, à
l'exception des articles 7 et 8, seront appliquées aux contrats
visés à l’article 9. L'article 3 ne s’appliquera dans les terri-
toires détachés qu’au cas où la propriété ou les services des
concessionnaires auraient été utilisés par l'État exerçant l’auto- :
rité sur ce territoire. »

Le but principal de l’article 10 a été sans doute de rendre
applicable, dans le cas de subrogation, la procédure de

31
32 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

réadaptation des concessions réglée dans le chapitre premier du
protocole à l'égard des contrats que le Gouvernement ottoman
s’engageait à maintenir. Mais cela n'empêche que l’article 10
renvoie également à l’article premier ; et ceci dans des termes
si clairs et si nets qu'il est vraiment très difficile de passer
outre: non seulement la disposition est générale et vise « les
stipulations de la Section I du présent Protocole », mais elle
ajoute: « a l'exception des articles 7.et 8», et dans la
deuxième partie elle précise les cas dans lesquels l’article 3 ne
sera pas appliqué.

Ce renvoi, cependant, n’est compréhensible que si les mots
« contrats de concession .... dûment intervenus » visent une
condition particulière à laquelle ces contrats doivent satis-
faire, afin que les conséquences qu’y rattache l’article premier
se réalisent. Personne, en effet, ne saurait douter que lorsque
l’article 9 prévoit la subrogation des États successeurs dans
les droits et charges de la Turquie vis-à-vis des bénéficiaires
de «contrats de concession passés avant », etc., cela doit
s'entendre de contrats valablement passés. Il s’ensuit que
si l'expression « contrats de concession .... dûment intervenus
avant », etc., dans l’article premier, avait la même signifi-
cation et portée que l'expression « contrats de concession
passés avant », etc., dans l’article 9, le renvoi que l’article 10
fait à l’article premier pour les contrats visés à l’article 9
serait un non-sens.

La chose est tout autre si l’article premier, en exigeant
que les contrats de concession soient « dûment intervenus »,
vise une condition particulière à ces contrats. Dans ‘ce cas,
le renvoi contenu dans l’article 10 a pour but et pour effet
de subordonner la subrogation visée à l’article 9 à la même
condition à laquelle l’article premier subordonne l'obligation,
pour la Turquie, de maintenir les contrats de concession
passés avant le 29 octobre 1914.

Dans ces circonstances, il est à: mon avis inadmissible
que l'interprète se borne à dire que le renvoi à l’article
premier, dans l’article ro du protocole, est un lapsus mentis
et qu'il n’y a pas lieu d’en tenir compte. Ce que l'interprète
doit faire avant tout, est de rechercher s’il n’est guère pos-
sible et raisonnable d'interpréter l'expression « contrats de
concession dûment intervenus avant », etc., dans l’article
premier du protocole, de telle manière que le renvoi à cet
article, contenu dans l’article 10, garde une raison d’être
et une valeur.

C’est seulement au cas où il serait impossible ou déraison-
nable d’attribuer à l'expression « contrats dûment intervenus
avant », etc, dans l’article premier, une portée dépassant
celle de Vexpression « contrats passés avant», etc, dans
l'article 9, que l'interprète pourrait constater que l’article 10,

32 :
33 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

pour autant qu’il renvoie à l’article premier, n’a pas de sens
et qu'il n'y a pas lieu d’en tenir compte. Telle est, à mon
avis, la bonne méthode d'interpréter les textes juridiques.

4. — Le Protocole XII contient ainsi des indications

précises, qui nous portent à retenir que les « contrats de
concession dûment intervenus avant Ie 29 octobre 1914 »
sont des contrats de concession qui se trouvent dans une
condition particulière, condition qui n'est pas ou n’est pas
nécessairement la simple validité du contrat.
_ Rien, par contre, ne se trouve dans le Protocole XII qui
permette d'établir quelle est la condition que les Parties
contractantes avaient en vue, lorsqu'elles parlaient de contrats
de concession dûment intervenus avant une certaine date.

Il n'est que naturel de penser que cette condition doit
avoir égard à la nature particulière de contrats tels que les
contrats de concession; mais il est également certain que
cela ne nous avance pas beaucoup dans l'interprétation de
Varticle premier.

Dans ces circonstances, et puisque le texte lui-même ne
nous donne pas les éléments nécessaires pour déterminer
quelle a été la véritable volonté des Parties, je pense que
le recours aux travaux préparatoires s'impose. C’est sur la
base de ces travaux qu'il faut, soit exclure définitivement
que dans l’article premier du protocole on ait visé autre
chose que la simple validité des contrats, soit déterminer ce
que les Parties contractantes avaient en vue lorsqu'elles
prévoyaient le maintien des contrats de concession « dûment
intervenus avant le 29 octobre 1914 ».

5. — Le « projet de protocole relatif aux concessions »,
que les Alliés soumirent à la délégation turque et qui fut
le point de départ des discussions qui eurent lieu à Lausanne,
commençait par les deux articles suivants:

« I. — Les contrats de concession, ainsi que les accords subsé-
quents y relatifs intervenus avant le 29 octobre 1914 entre le
Gouvernement ottoman ou toute autorité locale, d’une part, et
les ressortissants alliés (y compris les sociétés), d’autre part, sont
maintenus s'ils sont en application ou ont reçu un commence-
ment d'application.

II. — Les contrats et accords au sujet desquels au 29 octobre
I9I4 toutes les formalités n’étaient pas encore accomplies seront,
néanmoins, considérés comme -valables et maintenus s'ils ont,
d'un commun accord, reçu un commencement d’application ou
s'ils ont fait l’objet d’un arrangement entre le Gouvernement
ottoman et un gouvernement allié, comportant un avantage pour
la Turquie.» (Recueil des Actes de la Conférence de Lausanne,
game Série, t. I, p. 423.) ;

33
34 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

Dans la séance du 7 juillet 1923, Ismet Pacha | déclarait
que la Turquie acceptait de régler 4 Lausanne le sort des
concessionnaires dont les négociations avec le Gouvernement
turc n’avaient pas encore abouti 4 un résultat. Et il conti-
nuait :

« Il est bien entendu, d’ailleurs, qu'il s’agit des sociétés qui
avaient des contrats de concession avant la grande guerre, et
des contrats dûment intervenus. En ce qui concerne les concessions
pour lesquelles toutes les formalités n'avaient pas été remplies
au début de la grande guerre, la délégation turque ne saurait
se rallier à la thèse des Alliés qui en demandent la confirmation. »

(Op. cit., p. 411.)

Les déclarations d’Ismet Pacha provoquèrent de la part
du général Pellé, délégué du Gouvernement francais, une
réponse dont il n’est pas sans intérét de reproduire le passage
suivant :

. « Le général Pellé.... croit avoir compris que la délégation turque
accepte de discuter les droits des sociétés qui n’ont pas encore
pu se mettre d’accord avec le Gouvernement d’Angora, a condition
que la discussion ne porte que sur les concessions dûment inter-
venues avant la déclaration de guerre et pour lesquelles toutes
les formalités prévues ont été remplies. Ces réserves de la déléga-
tion turque visent évidemment le deuxiéme article du Projet de
protocole. »

Ayant ainsi précisé le sens qu'il attribuait à la déclaration
du premier délégué turc, le général Pellé ajoutait que l’article 2
du projet visait certains accords intervenus en 1914, que le
Gouvernement français considérait comme valables et qui
avaient été violés par le Gouvernement turc, en accordant
à un autre groupe la concession antérieurement accordée à
un groupe français: la délégation française, disait-il, insis-
terait pour le maintien dans le protocole d’une clause cou-
vrant les accords de 1914 (op. cit, p. 415).

Il résulte de ce qui précède que le projet de protocole
préparé par les Alliés et soumis à la délégation turque faisait
déjà une distinction nette entre les contrats de concession
au sujet desquels toutes les formalités avaient été remplies
avant la guerre, et d’autres contrats de concession au sujet
desquels toutes les formalités n'étaient pas encore accomplies
au 29 octobre 1914. Les premiers étaient « maintenus »; les
seconds étaient « néanmoins considérés comme valables et
maintenus ». |

Il en résulte également que la délégation turque se refu-
sait de reconnaître les contrats de concession à l'égard des-
quels toutes les formalités n'avaient pas été remplies au
début de la guerre, et que c’est sur ce point que portait

34
35 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

la divergence de vues, car les Alliés, sans mettre ces derniers
contrats sur le même pied que les autres, insistaient pour
l'insertion dans le protocole d’une clause spéciale couvrant
certains accords qui se trouvaient précisément dans cette
situation.

L'accord se fit plus tard moyennant une solution transac-
tionnelle, qui a trouvé son expression dans l’article 2 du
protocole : cet article vise en effet deux des concessions que
la Turquie considérait comme non valables à raison du fait
que toutes les formalités n'étaient pas accomplies au début
de ia guerre, et que les Alliés voulaient néanmoins - sauver ;
il remplace l’article II du projet présenté par les Alliés.

Il s'ensuit que l’article premier vise seulement des contrats
de concession à l'égard desquels toutes les formalités requises
par la loi ottomane avaient été remplies avant le 29 octobre
1914; ce sont ces contrats, et ces contrats seulement, qui,
par opposition aux contrats visés à l’article 2, sont qualifiés
comme «contrats de concession dûment intervenus avant
le 29 octobre 1914 ».

Dans le projet de protocole présenté par les Alliés, la
distinction entre les deux catégories de contrats résultait
clairement de la rédaction de l’article II par rapport à
l’article premier. L'article IT perdit plus tard sa forme générale,
car il ne ‘s’occupa plus que de deux concessions déterminées ;
en revanche, on inséra dans l’article premier le mot « dûment »
que Ismet Pacha avait employé dans la séance du 7 juillet,
pour bien marquer qu'il s'agissait de contrats de concession
au sujet desquels toutes les formalités requises par la loi
ottomane avaient été remplies avant la date critique. Les
travaux préparatoires ne permettent pas de douter que telle
est la valeur qu’il faut attribuer à l'expression « contrats
de concession dûment intervenus avant le 29 octobre 1914 »
dans l’article premier du Protocole XII: contrats de conces-
sion à l'égard desquels toutes les formalités nécessaires, selon
la loi ottomane, pour l'octroi de la concession: ont été accom-
plies avant cette date.

- La nature propre des concessions d'utilité publique, qui
ont pour effet que l'exercice de fonctions et pouvoirs de
l'État soit transféré à des particuliers, explique fort bien
que le Protocole XII ne se soit pas arrêté à la simple exis-
tence d’un contrat valable, et qu'il ait également exigé que
ce contrat ait été entouré de toutes les formalités requises.
Peu importe, d’ailleurs, que ces formalités soient antérieures
au contrat, ou l’accompagnent, ou le suivent, dès qu'il s'agit
de formalités requises pour l'octroi de la concession qui forme
l'objet du contrat.

35
36 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

: 6. — Si les contrats de concession dûment intervenus, au
sens de l’article premier du Protocole XII, ne sont pas
seulement des contrats valablement passés, mais des contrats
à l'égard desquels toutes les formalités nécessaires, selon la
loi ottomane, pour l'octroi de Ja concession ont été accom-
plies avant la date critique, le renvoi contenu dans l’article ro
est parfaitement compréhensible. L'effet de ce renvoi est
que .la subrogation des Etats successeurs dans les droits et
charges de la Turquie vis-a-vis des concessionnaires, confor-
mément à l’article 9, n’a lieu que pour autant qu'il s’agit
de contrats de concession au sujet desquels toutes les forma-
lités requises avaient été accomplies à la date prévue par
cet article à l'égard de chacune des différentes hypothèses
envisagées.

Ce résultat, d’ailleurs, est incontestablement juste. Du
moment où l’article premier assurait à la Turquie l’avantage
que le Gouvernement de la Grande Assemblée nationale
n’aurait pas à supporter le poids de certaines parmi les conces-
sions de l’ancien régime, il aurait été tout au moins singulier
que le même avantage ne fût pas accordé aux États succes-
seurs, auxquels on imposait de respecter, dans leurs propres
territoires, les concessions accordées par un autre Etat.

D’autre part, l’idée même de la subrogation, qui est à
la base de l’article 9, et selon laquelle l’État successeur prend
la place de la Turquie dans les droits et charges résultant
du contrat, semble exiger qu'il s’agisse de concessions a
l'égard desquelles rien ne restait à faire au moment où la
subrogation devait avoir lieu. Ce n'est, en effet, que dans
ce cas que la subrogation peut avoir lieu sans que la position
respective des deux Parties soit modifiée: il est évident que
s’il restait à accomplir des formalités par lesquelles la Turquie
aurait pu annuler, résilier on modifier le contrat, l’État succes-
seur, ne pouvant pas les accomplir aux lieu et place de la
Turquie, se trouverait dans une situation plus désavanta-
geuse; en revanche, le concessionnaire en aurait acquis une
plus favorable.

Il en est bien ainsi dans le cas qui nous occupe. Conformé-
ment à l’article 9, la Grèce aurait été subrogée dans les droits
et charges de la Turquie à un moment où le Parlement turc
devait encore ratifier la loi provisoire ou décret-loi de 1913:
la Grèce se serait ainsi trouvée définitivement liée par un
contrat que la Turquie pouvait encore résilier ou modifier; en
revanche, la société concessionnaire, qui n'avait alors, vis-à-vis
du Gouvernement ottoman, qu'un contrat provisoire, aurait
vu ce contrat devenir définitif vis-à-vis du Gouvernement hellé-
nique. La situation serait encore plus compliquée et bizarre
si l’on envisageait l'hypothèse, certainement possible, où le
Parlement turc aurait plus tard refusé de ratifier la loi

36.
37 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

provisoire, ou aurait proposé d'apporter des modifications au
contrat (art. g de la loi du 10/23 juin 1010 sur les conces-
sions d'utilité publique).

7. — Les considérations qui précèdent démontrent, à mon
avis, que la Cour, appelée à dire si le contrat du xrer/r4 avril
1913 est dûment intervenu, n'avait pas à statuer simplement
sur la validité dudit contrat, mais aussi sur le point de savoir
s’il se trouvait dans la condition prévue à l’article premier du
protocole, savoir si toutes les formalités requises par la loi
ottomane pour la prolongation de la concession, qui fait l’objet
du contrat, avaient été remplies au moment de la mise en
vigueur du traité par lequel les territoires furent transférés à
la Grèce. |

En ce qui concerne la validité du contrat, je me rallie
entièrement à l’opinion de la Cour. Je ne doute point que le
contrat fût valablement conclu sur la base de la loi provisoire
ou décret-loi; qu'aucune exception d’inconstitutionnalité ne
peut être soulevée devant la Cour à l'égard de ladite loi pro-
visoire ou décret-loi; enfin, que le fait que la ratification du
Parlement a eu lieu à un moment où les territoires avaient
été déjà transférés à la Grèce n'affecte en rien la validité
du contrat.

Tout cela, cependant, n’épuise pas la question.

Il reste à voir si le contrat du ret/t4 avril 1913, incontesta-
blement valable, se trouve aussi dans la condition voulue par
l’article premier du protocole. Le fait que le Parlement turc
a ratifié la loi provisoire ou décret-loi après le transfert des
territoires à la Grèce, ne touche certainement pas la validité
du contrat. En revanche, il empêche de considérer le contrat
comme un contrat « dûment intervenu » au sens de l’article
premier du protocole, car une formalité requise par la loi
ottomane pour l'octroi de la concession qui fait l’objet du
contrat, savoir l'approbation ou la ratification du Parlement,
n'était pas accomplie à la date de la mise en vigueur du
traité par lequel le transfert des territoires fut stipulé.

En effet, selon l’article 9 de la loi ottomane sur les conces-
sions d’utilité publique, « les lois concernant les concessions qui
seront soumises 4 la Chambre et au Sénat pourront, aprés exa-
men des contrats et autres documents y annexés, étre approuvées
ou repoussées dans leur ensemble ou retournées accompa-
gnées d’un exposé de motifs s’il y avait lieu de faire des modi-
fications ». Le contrôle du Parlement n'était donc pas limité
aux raisons d'urgence ou de nécessité pour lesquelles le pou-
voir exécutif avait eu recours au procédé d’une loi provisoire
ou décret-loi ; il avait également pour objet le contrat dont il

37
38 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

s’agit et que le Parlement devait examiner, soit pour approu-
ver la loi provisoire ou décret-loi, soit pour la repousser, soit
pour la retourner accompagnée d’un exposé de motifs, au cas
où il serait d'avis qu'il conviendrait d'introduire des modi-
fications. |

8. — L'agent du Gouvernement français a fait valoir que,
selon l’article premier de la loi ottomane du 10/23 juin 19r0
sur les concessions d’utilité publique, le Gouvernement ottoman
n'avait pas besoin d’une loi pour stipuler un contrat prolon-
geant la concession des phares: la loi, au dire de l’agent du
Gouvernement français, n'était nécessaire que pour autoriser
le ministre des Finances à conclure le contrat d'emprunt.

Le conseil du Gouvernement hellénique a contesté cette thèse
et a soutenu que la concession des phares rentre parmi celles
que le Gouvernement ottoman ne pouvait accorder, ni par
conséquent prolonger, sans une autorisation législative.

I s’agit d’une question dé droit public ottoman sur laquelle
je ne voudrais pas me prononcer, d'autant plus que des ren-
seignements essentiels me font défaut. Je ne crois pas, d’ail-
leurs, qu’il soit nécessaire de la résoudre. Il est certain que la
loi provisoire ou décret-loi du ret/t4 avril 1913 autorisa le
ministre des Finances à stipuler aussi bien le contrat d’em-
prunt que le contrat de prolongation de la concession des
phares. On peut ajouter que la loi se qualifie elle-même comme
«loi relative à la prolongation de vingt-cinq années de la
concession des phares » (Mémoire du Gouvernement français,
annexe 4, p. 46). Dès lors, la ratification du Parlement était
devenue nécessaire, même si l’on suppose que, selon l’article
premier de la loi du 10/23 juin x1910, le pouvoir exécutif
aurait pu prendre une autre voie et se passer de l’autorisation
législative.

9. — Le résultat auquel je suis arrivé peut sembler assez
rigoureux, car il fait dépendre l'obligation, pour la Grèce,
de respecter la concession des phares d’une approbation. que
Je Parlement turc, selon ce qui a été dit à la Cour, ne refusait
jamais. Je ne le nie pas, mais je me permets de faire les
quelques observations qui suivent.

Il s’agit, évidemment, d’une considération fondée sur l'équité
plutôt que sur le droit, car, en droit, il est certain que le
Parlement turc était parfaitement libre d’accorder ou de
refuser son approbation. Or, sur le terrain de l'équité, il y a
d'autres considérations à faire et qui tiennent en échec celle
ci-dessus exposée.

Tout le Protocole XII a un caractère exceptionnel; mais
nulle part ce caractère ne se révèle aussi nettement que dans

38
39 A/B 62 (PHARES). — OP. INDIV. ANZILOTTI

l’article 9, qui adopte un traitement différent pour les Puissances,
auxquelles il impose seulement l'obligation de respecter les
concessions octroyées par la Turquie avant la guerre, et les Etats
balkaniques, qui sont obligés de respecter même les concessions
octroyées pendant la guerre et jusqu'au moment de la mise
en vigueur du traité de paix. Dans ces circonstances, l’applica-
tion stricte des conditions auxquelles est subordonnée la subro-
gation visée à l’article g n’est pas seulement conforme aux
règles de l'interprétation ; elle répond également aux exigences
de l'équité.

Par ces motifs, je suis arrivé à la conclusion que le contrat
du xrer/14 avril 1913 entre la Société française en nom collec-
tif Collas & Michel et le Gouvernement ottoman, portant
prorogation du 4 septembre 1924 au 4 septembre 1949 de la
concession des phares, n’est pas dûment intervenu, au sens
de l’article premier du Protocole XII de Lausanne, et par-
tant n’est pas opérant vis-à-vis du Gouvernement hellénique,
au sens de l’article g du même protocole, en ce qui concerne
les phares situés sur les territoires qui furent attribués à
la Grèce à la suite des guerres balkaniques et antérieurement
à la ratification, par le Parlement turc, de la loi provisoire
ou décret-loi qui avait autorisé la stipulation du contrat.

(Signé) D. ANZILOTTI.

39
